FILED
                            NOT FOR PUBLICATION                              FEB 04 2010

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



VERONICA AVELAR,                                 No. 08-16948

             Plaintiff - Appellant,              D.C. No. 3:07-cv-00814-PJH

  v.
                                                 MEMORANDUM *
YOUTH AND FAMILY ENRICHMENT
SERVICES, DBA First Chance North;
FIRST CHANCE NORTH; FLOYD
BURRELL,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                      Argued and Submitted January 14, 2010
                            San Francisco, California


Before: BRIGHT,** HAWKINS and M. SMITH, Circuit Judges.




        *
        This disposition is not appropriate for publication and is not precedent except
as provided by 9th Cir. R. 36-3.
       **
           The Honorable Myron H. Bright, Senior U. S. Circuit Judge for the Eighth
Circuit, sitting by designation.
      In district court, plaintiff Veronica Avelar (“Avelar”) asserted a federal § 1983

claim against defendant Floyd Burrell; the remaining claims against Burrell and

defendant/appellee Youth and Family Enrichment Services (“YFES”) involved purely

state law. Exercising supplemental jurisdiction over the related state claims, see 28

U.S.C. § 1367(a), the district court granted summary judgment in favor of YFES.

Because Avelar then agreed to dismiss her claims against Burrell, including the

federal claim, there were no federal claims remaining in the litigation at the entry of

judgment. We have frequently recognized that when federal claims are dismissed

before trial, supplemental state claims should ordinarily also be dismissed. See Jones

v. Cmty. Redevelopment Agency of City of Los Angeles, 733 F.2d 646, 651 (9th Cir.

1984); Wren v. Sletten Const. Co., 654 F.2d 529, 536 (9th Cir. 1981) (“When the state

issues apparently predominate and all federal claims are dismissed before trial, the

proper exercise of discretion requires dismissal of the state claim.”); see also United

Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966).

      Although we are not required to sua sponte consider whether the district court

should have continued to exercise supplemental jurisdiction over the state law claims

after dismissal of the federal claim, we are not precluded from doing so either. See

Acri v. Varian Assoc., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc); see also

Gibbs, 383 U.S. at 727 (“The issue whether pendent [now supplemental] jurisdiction


                                          2
has been properly assumed is one which remains open throughout the litigation.”).

      This case raises “a novel or complex issue of State law,” the state law claims

“substantially predominate[] over the claim or claims over which the district court has

original jurisdiction,” and “the district court has dismissed all claims over which it has

original jurisdiction.” 28 U.S.C. § 1367(c)(1)(2) & (3). Under these circumstances,

we conclude that relinquishment of federal court jurisdiction is warranted, and remand

with instructions that the district court vacate its judgment and dismiss the state law

claims without prejudice.1 See Rounseville v. Zahl, 13 F.3d 625, 631 (2d Cir. 1994);

see also Reynolds v. County of San Diego, 84 F.3d 1162, 1171 (9th Cir. 1996),

overruled in part on other grounds by Acri, 114 F.3d at 1001.

      REMANDED with instructions.




      1
          We note that the statute of limitations on the supplemental state law claims
is tolled during the pendency of the federal action. 28 U.S.C. § 1367 (d).

                                            3